         CASE 0:19-cv-01122-WMW-JFD Doc. 1-1 Filed 04/25/19 Page 1 of 11



                                     BELLE PLAINE CITY COUNCIL
                                         RESOLUTION 17-020

               ESTABLISHING A POLICY REGARDING A LIMITED PUBLIC FORUM IN
                               VETERANS MEMORIAL PARK

         WHEREAS, the City of Belle Plaine, Minnesota (the “City”) owns and maintains Veterans Memorial
Park to honor veterans who have served and sacrificed to protect the freedoms enjoyed by the citizens of
this City; and

        WHEREAS, the City Council (the “Council”) adopted Resolution 09-74 Approving A Concept Plan
for Veterans Park on August 3, 2009; and

          WHEREAS, a stone monument is located on the grounds of the park, constructed on public land,
listing the names of Belle Plaine residents who gave their lives in service to their country in wars from the
Indian War of 1812 through the Vietnam War; and

       WHEREAS, the Council wishes to allow private parties access to Veterans Memorial Park for the
purpose of erecting displays in keeping with the purpose of honoring and memorializing veterans; and

        WHEREAS, the Council now desires to adopt this formal, written policy to codify the procedure for
private parties to recognize, honor, and memorialize veterans by erecting displays at Veterans Memorial
Park; and

        WHEREAS, the Supreme Court of the United States has found that governmental entities are
permitted to establish limited public forums permitting restrictions on speech that are reasonable in view of
the purposes of the forum. See, e.g., Capitol Square Rev. and Advisory Bd. v. Pinette, 515 U.S. 753 (1995);
and

         WHEREAS, the Council accepts as binding the applicability of general principles of law and all the
rights and obligations afforded under the United States and Minnesota Constitutions.

         NOW, THEREFORE, BE IT RESOLVED by the Council of the City of Belle Plaine, Minnesota, that
the following written policy regarding Veterans Memorial Park is hereby adopted, to wit:

    1.      The City designates a limited public forum in Veterans Memorial Park for the express purpose
            of allowing individuals or organizations to erect and maintain privately owned displays that
            honor and memorialize living or deceased veterans, branch of military and Veterans
            organizations affiliated with Belle Plaine. This is an amendment to the concept plan approved
            on August 4, 2009.

    2.      Definitions. The following terms have the meanings attributed to them in this paragraph.

            a. “Veterans’ Organization” is any organization whose purposes include providing support or
               benefits to veterans, their dependents, or their families.

            b. “Branch of Military” refers to Army, Navy, Marines, Air Force, Coast Guard, National Guard,
               Reserves and any other designated armed services of the United States of America.

    3.      Interested parties must submit an application to the City Administrator to erect a display within
            the limited public forum. The fee for the application shall be set at $100 for 2017. Starting in
            2018, this fee shall be included in the City’s Fee Schedule as set annually by Council resolution.




                                                                                       Exhibit "1"
                                                                       TST v. City of Belle Plaine
      CASE 0:19-cv-01122-WMW-JFD Doc. 1-1 Filed 04/25/19 Page 2 of 11




        The application fee shall not be pro-rated and is non-refundable. The application must include
        a description of the display, including its dimensions and construction materials.

4.      The area for the limited public forum shall be that portion of Veterans Memorial Park that lies
        to the South of the Veterans Park Landscaping Sign. The area shall be 84 feet by 42 feet with
        lines parallel to the southernmost portion of the Veterans Park Landscaping Sign outer edge.
        No display may be placed within seven feet from any edge of the Veterans Park Landscaping
        sign, the edge of a paved pathway, or any other memorial or display. Interested parties must
        submit an application to the City Administrator to erect a display within the limited public forum.
        The application must include a description of the display, including its dimensions and
        construction materials. No display may be installed without first obtaining a permit from the City.

5.      The City shall approve in writing and grant a permit to any party requesting to erect a display if
        and only if the display conforms to the following requirements, except that the City shall not
        allow more than ten (10) displays in the limited public forum at any given time:

        a.      Displays must be no larger than three feet wide by two feet deep by three feet tall.

        b.      Displays must be constructed of stone, concrete, metal, or some combination thereof.

        c.      Displays must serve the purpose of honoring and memorializing living or deceased
                veterans, military branch or Veterans organization affiliated with Belle Plaine,
                Minnesota.

        d.      Displays must be respectful and conform to Statues and City Code pertaining to public
                nuisance and decency.

6.      The City shall process requests in the order that they are received.

7.      Displays must be removed within a period of one (1) year from the date of approval. Prior to
        the expiration of the display period, the owner of the display may apply for another permit to
        display in the limited public forum. Such application will be treated the same as any other
        application, without any preference given.

8.      It shall be the responsibility of the requesting party to erect the display upon approval from the
        City and to keep the display in good repair at all times.

9.      The requesting party and not the City shall own any display erected in the limited public forum.
        The display must have liability coverage of $1,000,000, as per city procedure, which coverage
        must list the City as an additional insured. A copy of the policy must be provided to the City
        prior to installation of the display.

10.     In the event of damage to a display, or if a display is in a state of disrepair, the City Administrator
        will give the owner of the display notice of said damage or disrepair and require the owner to
        repair the display within 30 days. If the owner fails to repair the display within the notice period,
        the City Administrator will order removal of the display.

11.     Displays constitute the speech of the individual or organization erecting the display and not the
        speech of the City.




                                                                                      Exhibit "1"
                                                                      TST v. City of Belle Plaine
          CASE 0:19-cv-01122-WMW-JFD Doc. 1-1 Filed 04/25/19 Page 3 of 11




    12.      The City shall erect a prominent disclaimer near or inside the limited public forum stating as
             follows: “The City of Belle Plaine has designated this area of Veterans Memorial Park a limited
             public forum, in order to accommodate privately owned displays that honor and memorialize
             veterans. Displays constitute the speech of the owners of the display, and not the City. The
             City does not endorse any speech, message or display herein.”

    13.       In the event the City desires to close the limited public forum or rescind this policy, the City,
             through its City Administrator, may terminate all permits by giving ten (10) days’ written notice
             of termination to Owner, within which period the owner must remove their display from city
             property.



       The adoption of the foregoing resolution was duly moved by Mayor Meyer, and seconded by
Councilmember Stier, and after full discussion thereof and upon a vote being taken thereon, the following
Councilmembers voted in favor thereof: Meyer, Stier and McDaniel. Councilmember Chard was not present.

          and the following voted against the same: Coop.

          Whereupon said resolution was declared duly passed and adopted. Dated this 21st day of February,
2017.




                                                                    ATTEST:

___________________                                                 _______________________
Christopher G. Meyer                                                Michael J. Votca
Mayor                                                               City Administrator




                                                                                        Exhibit "1"
                                                                        TST v. City of Belle Plaine
CASE 0:19-cv-01122-WMW-JFD Doc. 1-1 Filed 04/25/19 Page 4 of 11




                                                          Exhibit "2"
                                          TST v. City of Belle Plaine
CASE 0:19-cv-01122-WMW-JFD Doc. 1-1 Filed 04/25/19 Page 5 of 11




                                                          Exhibit "2"
                                          TST v. City of Belle Plaine
CASE 0:19-cv-01122-WMW-JFD Doc. 1-1 Filed 04/25/19 Page 6 of 11




                                                          Exhibit "2"
                                          TST v. City of Belle Plaine
CASE 0:19-cv-01122-WMW-JFD Doc. 1-1 Filed 04/25/19 Page 7 of 11




                                                          Exhibit "2"
                                          TST v. City of Belle Plaine
CASE 0:19-cv-01122-WMW-JFD Doc. 1-1 Filed 04/25/19 Page 8 of 11




                                                                         Exhibit "3"
                                                         TST v. City of Belle Plaine
CASE 0:19-cv-01122-WMW-JFD Doc. 1-1 Filed 04/25/19 Page 9 of 11




                                                          Exhibit "4"
                                          TST v. City of Belle Plaine
CASE 0:19-cv-01122-WMW-JFD Doc. 1-1 Filed 04/25/19 Page 10 of 11




                                                           Exhibit "5"
                                           TST v. City of Belle Plaine
CASE 0:19-cv-01122-WMW-JFD Doc. 1-1 Filed 04/25/19 Page 11 of 11




                                                           Exhibit "5"
                                           TST v. City of Belle Plaine
